DETAILED ACTION
Claims 1-25 and 30-33 are pending as Claims 26-29 have been cancelled.  Claims 1-25 and 30-33 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 26-29 have been withdrawn and cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant's election without traverse of the non-elected Claims in the reply filed on 10/3/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2021 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 and 30-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 25 is directed to the limitations for storing job requirement data for each job opening of a plurality of job openings (Collecting and Storing Information, an observation, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior, i.e. matching job seekers to a job; a Certain Method of Organizing Human Activity); storing profile data for each user of a plurality of users (Collecting and Storing Information, an observation, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior, i.e. matching job seekers to a job; a Certain Method of Organizing Human Activity); storing job preference data for each user of the plurality of users (Collecting and Storing Information, an observation, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior, i.e. matching job seekers to a job; a Certain Method of Organizing Human Activity); generating a first metric pertaining to a particular job opening belonging to the plurality of job opening and a particular user belonging to the plurality of users based on the requirement data for the particular job opening and the profile data for the particular user (Analyzing the Collected/Stored Information, an evaluation, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior, i.e. matching job seekers to a job; a Certain Method of Organizing Human Activity); generating a second metric pertaining to the particular job opening and the particular user based on the requirement data for the particular job opening and the job preference data for the particular user (Analyzing the Collected/Stored Information, an observation, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior, i.e. matching job seekers to a job; a Certain Method of Organizing Human Activity); and displaying visual representations of the first metric and the second metric as part of a unitary display window or screen (Transmitting the Analyzed Information, a judgment, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior, i.e. matching job seekers to a job; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for Managing Human Behavior, i.e. matching job seekers to openings, but for the recitation of generic computer components.  That is, other than reciting a system, data storage, computer processor, and modules, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information in order to Manage Human Behavior/Match Job seekers to Jobs.  For example, generating a first metric pertaining to a particular job opening belonging to the plurality of job opening encompasses a hiring manager deciding on metrics for a job opening based on requirements, an observation and evaluation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Further, as described above, the claims recite limitations for organizing and tracking information for Managing Human Behavior, matching job seekers and openings, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The system, data storage, processor, and modules are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving, storing, and transmitting steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0060]    Users access the system 100 using respective computer devices or systems 130 through a network. The network may be any means of enabling the system 100 to communicate data with a computer system 130 remotely, such as the internet, an extranet, a LAN, WAN, wireless, wired, or the like, or any combination. For example, the computer device or systems 130 employed by two exemplary talent seeker users are labeled Talent Seeker User A device and Talent Seeker User B device; and the computer device or systems 130 employed by three exemplary job seeker users are labeled Job Seeker User A device, Job Seeker User B device and Job Seeker User C device. The computer device or systems 130 can be any one of a number of different types of computer systems, including PCs, workstations, notebooks, tablets, smartphones, other mobile devices, and other data communication enabled computing devices.”

	Which states that any PC, tablet, smart phone, etc., can be used to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving, storing, and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processor, memory, etc., nor the receiving, storing, and transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claim 1 contains the identified abstract ideas with no other additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above.
Claims 2-24 and 30-33 contain the identified abstract ideas, further narrowing them, with additional elements such as a display which is highly generic as considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-25 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hardtke (U.S. Publication No. 2014/035,8810) in view of Clark (U.S. Publication No. 2020/034,9521).

Regarding Claims 1 and 25, Hardtke teaches a computer-implemented method comprising: 
a) storing job requirement data for each job opening of a plurality of job openings ([0046] a set of preferences for a candidate which are features that are required of the candidate, thus received and stored requirement data stored as preferences); 
b) storing profile data for each user of a plurality of users ([0049] profiles and resumes for the candidates are stored in the system for the users); 
d) generating a first metric pertaining to a particular job opening belonging to the plurality of job opening and a particular user belonging to the plurality of users based on the requirement data for the particular job opening and the profile data for the particular user ([0054] score/metric of the resume and profile to the requirements of the job opening); 
e) generating a second metric pertaining to the particular job opening and the particular user based on the requirement data for the particular job opening and the job preference data for the particular user ([0055] computer system matches preferred job type of candidate/preference of particular user and the qualifications/certifications of the jobs as in [0054-56]); and 
f) displaying visual representations of the first metric and the second metric as part of a unitary display window or screen (Fig. 4/5 the information is displayed to users).
Although Hardtke teaches storing job choice data for each user of the plurality of users ([0068] preferences of candidates and employers is stored in the system, and this is also where in [0062] where the candidate chooses a value for a threshold of how well the fit in the job, a preference), but does not explicitly state this is user/candidate/employer preferences.
Clark teaches [0019] job opportunities with preferences both for the candidate and the employer and this is selectable by both the user/candidate and the job poster/employer.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the choice data of Hardtke with the preference data which is stored as in Clark as they are both analogous art along with the claimed invention which teach solutions to matching candidates and applicants with job openings, and the combination would lead to an improved system which would increase the ability of the data analysis required to efficiently match the applicants to jobs as taught in [0004] of Clark.
Examiner notes that Hardtke teaches a system, data storage, at least one computer processor, and modules ([0115] system with memory/storage and processor and [0031] use of modules for programming)
Regarding Claim 2, Hardtke teaches wherein: 
the first metric is a measure of how well qualifications of the particular user match requirements of the particular job opening ([0054] score/metric of the resume and profile to the requirements of the job opening); and 
the second metric is a measure of how well aspects of the job opening match personal criteria or preferences of the particular user ([0055] computer system matches preferred job type of candidate/preference of particular user and the qualifications/certifications of the jobs as in [0054-56]).
Regarding Claim 3, Hardtke teaches wherein: the particular user is an applicant or a potential applicant for the particular job opening ([0070] users of the system are candidates/potential employees).
Regarding Claim 4, Hardtke teaches wherein: 
the unitary display window or screen that includes the visual representation of the first metric and the second metric is presented to the particular user (Fig. 4 and 5 shows metrics of users being shown on a screen.
Regarding Claim 5, Hardtke teaches wherein: the unitary display window or screen that includes the visual representation of the first metric and the second metric is presented to a talent seeker user that posted the particular job opening ([0040] information and scores are provided to the candidate and the employer/job poster).
Regarding Claim 6, Hardtke teaches wherein: the unitary display window or screen that includes the visual representation of the first metric and the second metric is presented to the particular user in conjunction with viewing the user profile of a user that posted the particular job opening ([0049] the information is presented to a user, candidate, and employer in conjunction with the user profile).
Regarding Claim 7, Hardtke teaches, wherein: the unitary display window or screen that includes the visual representation of the first metric and the second metric is presented to a user that posted the particular job opening in conjunction with viewing the user profile of the particular user ([0049] the information is presented to a user, candidate, and employer in conjunction with the user profile).
Regarding Claim 8, Hardtke teaches further comprising: 
g) repeating the operations of d) for a number of additional users belonging to the plurality of users ([0054] the system ranks and calculates a score for multiple candidates)
h) ranking the particular user together the additional users based on values of the first metric for the particular user and the additional users ([0104-105] users are ranked on a metric); and 
i) displaying results of the ranking of h) in a display window or screen (Fig. 4/5 the information is displayed to users).
Regarding Claim 9, Hardtke teaches The method according to claim 8, wherein: the results of the ranking of h) is presented to the particular user in i) (All results are presented as in Figs. 4-6).
Regarding Claim 10, REFERENCEA teaches The method according to claim 8, wherein: 
the results of the ranking of h) are presented to a talent seeker user that posted the particular job opening in i) (All results are presented to all users of the system, candidates and job posters as in Figs. 4-6).
Regarding Claim 11, Hardtke teaches The method according to claim 8, wherein: 
the results of the ranking of h) are presented to the particular user in conjunction with viewing the user profile of a user that posted the particular job opening in i) (All results are presented to all users of the system, candidates and job posters as in Figs. 4-6).
Regarding Claim 12, Hardtke teaches The method according to claim 8, wherein: 
the results of the ranking of h) are t presented to a user that posted the particular job opening in conjunction with viewing the user profile of the particular user in i) (All results are presented to all users of the system, candidates and job posters as in Figs. 4-6 with the rankings shown as above).
Regarding Claim 13, Hardtke teaches The method according to claim 8, further comprising: 
the results of the ranking displayed in i) include the ranking of the particular user together the ranking of additional users (All results are presented to all users of the system, candidates and job posters as in Figs. 4-6 with the rankings shown as above).
Regarding Claim 14, Hardtke teaches The method according to claim 8, further comprising: 
displaying values of the first metric for the particular user and the additional users in a display window or screen (All results and values are presented to all users of the system, candidates and job posters as in Figs. 4-6 on an interface/display/screen with the rankings shown as above).
Regarding Claim 15, Hardtke teaches wherein: 
the first metric is based on a first plurality of factor scores; and the second metric is based on a second plurality of factor scores ([0083] features scores are used in conjunction with metrics based on different types of features/factors).
Regarding Claim 16, Hardtke teaches The method according to claim 15, further comprising: 
weighting the first plurality of factor scores to determine the first metric, and weighting the second plurality of factor scores to determine the second metric ([0104-105] the feature scores are weighted to each of the features/factors in determination of the scoring/metrics).
Regarding Claim 17, Hardtke teaches The method according to claim 15, further comprising: 
displaying in the display window a table including visual representations of the first plurality of factor scores and visual representations of the second plurality of factor scores ([0100-101] the suitability score which is a compilation of feature/factor scores is shown on Tables 1, 1H, 1J, etc.).
Regarding Claim 18, Hardtke teaches The method according to claim 15, wherein: 
the first plurality of factor scores is based on at least one screening question or criteria, wherein the screening question or criteria qualifies or disqualifies the respective user independently of any other factor score of the first plurality of factor scores ([0040] screening online form is used with questions to qualify or disqualify applicants/candidates).
Regarding Claim 19, Hardtke teaches wherein: 
the first metric is identified by a first visual indicia and the second metric is identified by a second visual indicia different from the first visual indicia (Figs 4 and 5 different words/indicia are used or even colors/shapes to report information).
Regarding Claim 20, Hardtke teaches wherein: 
the visual representations of the first metric and the second metric comprise visual indicators, including at least one of a gauge and a tachometer (Figs 4A/B show a gauge/graph indicating scores).
Regarding Claim 21, Hardtke teaches further comprising: 
displaying in the window a chart showing a number of users with values of the respective first metric and second metric for a particular job opening, wherein the users in the chart are organized based on their status in a recruitment process (All information is displayed as above, and with the charts of Figs. 4-6 and tables and there is a determination and use of tags for a candidates status in recruitment process such as active, interested, qualified, inactive, etc.).
Regarding Claim 22, Hardtke teaches further comprising: 
interacting with a user to generate the requirement data for at least one job opening, or receiving the requirement data for at least one job opening from an external data source ([0046] information is received through interactions with candidates/users/third party (external) sources about requirements).
Regarding Claim 23, Hardtke teaches further comprising: 
interacting with a user to generate the profile data for at least one user, or receiving the profile data for at least one user from an external data source ([0040] the profile can be created through interaction with candidate/user or from a third-party/external).
Regarding Claim 24, Hardtke teaches further comprising: 
interacting with a user to generate the job preference data for at least one user, or receiving the job preference data for at least one user from an external data source ([0046] the preferences can be created through interaction with candidate/user or from a third-party/external).
Regarding Claim 30, Hardtke teaches further comprising: 
j) repeating the operations of e) for a number of additional job openings belonging to the plurality of job openings ([0054] the system ranks and calculates a score for multiple candidates and job openings)
k) ranking the particular job opening together the additional job openings based on values of the second metric for the particular job opening and the additional job openings ([0104-105] users are ranked on a metric for all openings); and 
l) displaying results of the ranking of k) in a display window or screen (Fig. 4/5 the information is displayed to users).
Regarding Claim 31, Hardtke teaches The method according to claim 30, wherein: 
the results of the ranking of k) are presented to the particular user in i) (All information, such as rankings, is displayed as above, and with the charts of Figs. 4-6 and tables)
Regarding Claim 32, Hardtke teaches wherein: 
the operations of d) to f) are performed for at least one job seeker user matching the job requirement data of the particular job opening ([0046] information is received through interactions with candidates/users/third party (external) sources about requirements and displayed for all as in Claims above for all users).
Regarding Claim 33, Hardtke teaches wherein: 
the operations of d) to f) are performed for a plurality of job seeker users matching the job requirement data of the particular job opening ([0046] information is received through interactions with candidates/users/third party (external) sources about requirements and displayed for all as in Claims above for all users).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200349521 A1
Clark; Benjamin R.
SYSTEM AND METHOD FOR EMPLOYMENT DATA MANAGEMENT
US 20180308057 A1
Kenthapadi; Krishnaram et al.
JOINT OPTIMIZATION AND ASSIGNMENT OF MEMBER PROFILES
US 20180046986 A1
Wang; Jian et al.
JOB REFERRAL SYSTEM
US 20140358810 A1
Hardtke; David et al.
IDENTIFYING CANDIDATES FOR JOB OPENINGS USING A SCORING FUNCTION BASED ON FEATURES IN RESUMES AND JOB DESCRIPTIONS
US 20200334602 A1
Anderson; Duane E.
SYSTEM AND METHOD FOR MULTILATERAL SCHEDULING OF RESOURCES
US 20200311682 A1
Olshansky; Roman
EMPLOYMENT CANDIDATE EMPATHY SCORING SYSTEM
US 20200311163 A1
Ma; Rui et al.
RANKING CANDIDATE SEARCH RESULTS BY ACTIVENESS
US 20200279073 A1
Rogynskyy; Oleg et al.
SYSTEMS AND METHODS FOR MATCHING ELECTRONIC ACTIVITIES DIRECTLY TO RECORD OBJECTS OF SYSTEMS OF RECORD WITH NODE PROFILES
US 20200210908 A1
Liang; Keqing et al.
DYNAMIC OPTIMIZATION FOR JOBS
US 20190236065 A1
Torrenegra; Alex Henriquez et al.
Job Matching Method and System
US 20190188806 A1
Torrenegra; Alex Henriquez et al.
Business-Oriented Social Network Employing Recommendations and Associated Weights
US 20180308058 A1
Kenthapadi; Krishnaram et al.
JOINT OPTIMIZATION AND ASSIGNMENT OF JOB RECOMMENDATIONS
US 20150248647 A1
Goel; Vaibhav et al.
JOB APPLICANT RANKER
US 20140180941 A1
Baeck; Tanja et al.
SEARCHING FOR CANDIDATES FOR A JOB
US 20140122355 A1
Hardtke; David et al.
IDENTIFYING CANDIDATES FOR JOB OPENINGS USING A SCORING FUNCTION BASED ON FEATURES IN RESUMES AND JOB DESCRIPTIONS
US 20140074739 A1
Rammohan; Deepak
METHODS AND SYSTEMS FOR A JOB SUGGESTIONS ENGINE AND TALENT TIMELINE IN A TALENT MANAGEMENT APPLICATION
US 8849740 B2
Liu; Simon Shuo et al.
Recruiting system


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        12/5/2022